Title: General Orders, 14 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 14th [17]76.
Parole.Countersign.


Stark’s, Patterson’s, Webb’s, Greaton’s and Bonds regiments, together with two Companies of the Artillery, are to march to morrow morning at Nine O’Clock, under the Command of Brigadier General Heath, who will receive his orders from the Adjutant General this evening, at Head Quarters—The Qr M. General will furnish them with waggons, and the Route by which they are to march—The Men are to be supplied with five days provisions, good part of which, they will do well to cook, before they leave Cambridge, as there may be difficulty in doing it upon the road.
The General again reminds the Officers & Soldiers of the other Regiments, of the necessity of being ready for a march, as they may not have more than an hours notice.
The General was informed Yesterday evening, by a person just out of Boston, that our Enemies in that place, had laid several Schemes for communicating the infection of the small-pox, to the Continintal Army, when they get into the town—This shews the propriety of Yesterdays Orders, and the absolute necessity of paying the strictest obedience thereto.
All Officers, and others possessed of any of the Continental

Horses, are to return them immediately to the Q: Mr General, in Cambridge.
The General Court Martial of which Col: Huchinson was president, is dissolved.
